 

EXHIBIT 10.2

 

[g198913kci001.jpg]

 

November 3, 2005

 

 

James E. Jeter

10904 West 120th Street

Overland Park, KS  66213

 

Dear Jim:

 

The following will serve as an agreement for you to join MedicalCV, Inc. as Vice
President, Sales commencing Monday, November 7, 2005.

 

Your base compensation will be at a monthly rate of $10,416.67, with performance
bonuses at plan at the same rate. For the first three months, you will be
guaranteed a minimum of $14,583.34 per month (which includes base compensation
and bonus) with an upside at plan at $20,833.34 (which includes base
compensation and bonus). You will have fringe benefits the same as all full-time
employees including medical/dental insurance (amount is determined by the number
of dependents covered), 401(k) (employer matches 20 percent of the first 10
percent contributed), and term life insurance of $50,000.

 

You will receive a ten-year stock option for 232,500 shares of common stock
priced at market on the date you start your employment with a vesting period of
25 percent on the first year anniversary of the grant and 6.25 percent  on each
subsequent quarterly anniversary.

 

The basic terms and conditions of your employment will be set forth in the
company’s standard form of executive employment agreement that you and the
Company will enter into upon commencement of your employment.  That agreement
will contain a general description of your duties, the Company’s
responsibilities to you, confidentiality, inventions, nondisclosure and
non-competition provisions. We will forward that agreement to you on Friday,
November 4, 2005.

 

Congratulations on your new position. I am looking forward to working with you.
We will do a public relations press release, reviewed by both parties, as soon
as this agreement is effective.

 

If you are in agreement with the above, please sign below. The signed acceptance
agreement deadline is Friday, November 4, 2005 at 5:00 central time. If you have
any questions, please call Jack Jungbauer at (651) 234-6699.

 

 

/s/ Marc P. Flores

 

/s/ James E. Jeter

 

Marc P. Flores

 

James E. Jeter

 

President and CEO

 

 

 

 

 

 

 

 

 

November 4, 2005

 

 

 

Date

 

 

--------------------------------------------------------------------------------